         Case 1:20-cv-05933-PAE Document 46 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COGNAC FERRAND S.A.S.,

                                      Petitioner and
                                      Cross-Respondent,
                       -v-                                            20 Civ. 5933 (PAE)

 MYSTIQUE BRANDS LLC,                                                       ORDER

                                      Respondent and
                                      Cross-Petitioner.


PAUL A. ENGELMAYER, District Judge:

       In an opinion issued today, the Court confirmed the arbitral award of fees and costs to

Mystique Brands LLC (“Mystique”), denied the petition by Cognac Ferrand S.A.S. (“Ferrand”)

to vacate that award, and denied Mystique’s request for sanctions. See Dkt. 45. The Court also

denied Ferrand’s motion for a preliminary injunction, to which the Court had previously ordered

Mystique to respond by January 15, 2021. Dkt. 36. In light of the Court’s denial of the latter

motion, the Court hereby excuses as moot Mystique’s obligation to file that response.



       SO ORDERED.


                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: January 13, 2021
       New York, New York
